IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT

                         _____________________

                              No. 99-10907
                            Summary Calendar
                         _____________________



JOHN ALDRIDGE,

                                                 Plaintiff-Appellant,

                                versus

LAWRENCE H. SUMMERS,
Secretary of the Treasury,

                                              Defendant-Appellee.
_________________________________________________________________

      Appeal from the United States District Court for the
            Northern District of Texas, Wichita Falls
                      USDC No. 7:98-CV-220-R
_________________________________________________________________
                          April 12, 2000

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     John Aldridge appeals the district court’s dismissal of his

complaint for failure to exhaust administrative remedies in a

timely manner.    Because Mr. Aldridge failed to file his claims in

a timely manner, and because equitable tolling and delay in the

filing deadline are inappropriate, we affirm.




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                    I

      Between 1983 and 1987, Mr. Aldridge worked as an agent for the

Internal Revenue Service.     In 1984, the IRS transferred him to its

office in Wichita Falls, Texas.         Mr. Aldridge has alleged that his

supervisor at that office discriminated against him until September

1987, when Mr. Aldridge resigned.           Mr. Aldridge cited his poor

health as his reason for leaving at the time.

      Mr. Aldridge contends that he was seriously ill over the next

six years.   Then, in March 1993, he asserts that he found a journal

that he kept while an IRS agent.        Mr. Aldridge contends that after

reviewing this journal, he decided to bring a Title VII claim

against the IRS.      However, he waited an additional six months,

until September 1993, to file a complaint with the EEOC.

      After meeting with the EEO counselor, Mr. Aldridge filed a

formal discrimination complaint with the Treasury Department.              Mr.

Aldridge was informed by letter that the complaint was untimely in

August 1994.     He replied in a letter that the delay was due to his

illness, and that he had spent six months contemplating what to do

after discovering his journal.     The Treasury Department’s Director

of Regional Complaints later dismissed the complaint as untimely.

Mr.   Aldridge    appealed   to   the     EEOC,   which   remanded   for    a

determination of whether he had known, or should have known, of the

requirement to file a complaint in a timely manner.          After further

investigation, the Director of Regional Complaints again dismissed

the complaint.




                                    2
     Mr. Aldridge appealed this dismissal to the EEOC in September

1996.   The EEOC again reversed the Treasury Department’s dismissal

and remanded the case for further processing to allow the agency to

prove that posters concerning EEOC procedures had been posted at

the Wichita office and that Mr. Aldridge had attended meetings

where those procedures were discussed.      After further proof on

these issues, the EEOC affirmed the Treasury Department’s dismissal

as untimely on August 13, 1998.        Mr. Aldridge then filed a

complaint in federal district court, which was later dismissed on

July 20, 1999.    Mr. Aldridge now appeals to this court.

                                 II

     This appeal involves the district court's denial of subject

matter jurisdiction over Mr. Aldridge’s claim pursuant to Rule

12(b)(1) of the Federal Rules of Civil Procedure.    We review the

district court’s determinations of disputed fact under the “clearly

erroneous” standard.   See MDPhysicians & Assoc., Inc. v. State Bd.

of Ins., 957 F.2d 178, 180-81 (5th Cir. 1992)(citing Williamson v.

Tucker, 645 F.2d 404, 413 (5th Cir. 1981)).    Questions of law we

review de novo.   See Stults v. Conoco, Inc., 76 F.3d 651, 654 (5th

Cir. 1996).

     As a precondition to filing suit in federal court, Title VII

specifically requires a federal employee claiming discrimination to

exhaust his administrative remedies.    See Brown v. General Servs.

Admin., 425 U.S. 820, 832, 96 S. Ct. 1961, 1965, 48 L. Ed. 2d 402

(1976)(“Initially, the complainant must seek relief in the agency




                                  3
that has allegedly discriminated against him.”).          The complainant

also must file his complaint in a timely manner.           See Tolbert v.

United States, 916 F.2d 245, 247 (5th Cir. 1990).              A failure to

comply with the established time limits in the administrative

process is deemed a failure to exhaust administrative remedies.

Brown v. General Servs. Admin., 425 U.S. 820, 824, 96 S. Ct. 1961,

48 L. Ed. 2d 402 (1976).     Thus, if the claimant fails to comply with

either   of   these   requirements   then   the   court   is   deprived   of

jurisdiction over the case.      See id.

     We are deprived of jurisdiction here because Mr. Aldridge did

not file his complaint with the EEOC in a timely manner.              Until

October 1, 1992, EEOC regulations allowed for dismissal if the

complainant failed to contact an EEOC Counselor within thirty days

of the date of the matter alleged to have been discriminatory.

After October 1, 1992, that time limitation was extended to 45

days.    Mr. Aldridge resigned from his job in September 1987.            He

did contact the EEOC, however, for six years, until September 1993.

Mr. Aldridge does not dispute these facts.

     Instead, he first contends that the time frame should have

tolled because of his illness during that six-year period.            It is

true that under 45 C.F.R. § 1225.9 (1987) recodified at 12 C.F.R.

§ 268.204(a)(2)(1999), the time limit may be extended when the

individual was “prevented by circumstances beyond his or her

control from” contacting an EEO Counselor within the time limits.

But the complaining party in a Title VII case bears the burden of




                                     4
providing the justification for application of equitable tolling

principles. Wilson v. Dep’t. of Veterans Affairs, 65 F.3d 402, 404

(5th Cir. 1995); Nowlin v. RTC, 33 F.3d 498, 503 (5th Cir. 1994).

And we “have generally been much less forgiving in receiving late

filings where the claimant failed to exercise due diligence in

preserving his legal rights.”     Irwin v. Department of Veterans

Affairs, 498 U.S. 89, 96, 111 S. Ct. 453, 112 L. Ed. 2d 435 (1990);

see also Baldwin County Welcome Ctr. v. Brown, 466 U.S. 147, 151,

104 S. Ct. 1723, 80 L. Ed. 2d 196 (1984) (per curiam) (“One who fails

to act diligently cannot invoke equitable principles to excuse that

lack of diligence.”); Pacheco v. Rice, 966 F.2d 904, 906 (5th Cir.

1992) (requiring due diligence to warrant equitable tolling).   Mr.

Aldridge has not carried his burden of proving such circumstances

here.   His brief only mentions that he was seriously ill, but does

not provide specifics or discuss the nature or gravity of his

incapacitation.   By itself, this does not establish circumstances

warranting tolling.    Moreover, even if it were to do so, Mr.

Aldridge was apparently no longer incapacitated at the time he

found his journal in March 1993, but he still waited six months

from that date to file his complaint.    Thus, even if his illness

had tolled the filing deadline, Mr. Aldridge’s complaint would

still have been untimely.

     Second, Mr. Aldridge argues that he was unaware of the filing

deadline, and that the deadline should not therefore apply to him.

Again, it is true that the time limit may be extended “when the




                                 5
complainant shows that he or she was not notified of the time

limits and was not otherwise aware of them.”   45 C.F.R. § 1225.9

(1987) recodified at 12 C.F.R. § 268.204(a)(2)(1999).   But in this

case, the district court determined that Mr. Aldridge was notified

of the time limitations by EEOC posters and meetings (attended by

Mr. Aldridge) held at the Wichita office.       Mr. Aldridge has

presented nothing before this court to suggest that this finding

was clearly erroneous.

     Thus, because Mr. Aldridge failed to file his complaint with

the EEOC in a timely manner, we have no jurisdiction over his

claims.

                               III

     For the reasons stated herein, the district court decision is

                                                 A F F I R M E D.




                                6